PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/838,180
Filing Date: 2 Apr 2020
Appellant(s): Ramirez, Daphne



__________________
Eugenio J. Torres and Rafael Rodriguez
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/3/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	In response to the appeal brief filed 5/3/2021 the claims at issue are rejected under 35 USC 101 as being directed towards an abstract idea without significantly more which is challenged by the appellant.
	The case was reopened with a similar rejection as the office action filed 10/2/2020 which failed to take into account newly added claims 18-22 added 9/22/2020.  As the grounds of rejection has been changed to include claims 18-22 the grounds of rejection are considered to be changed which would support a reopening of prosecution in the prior office action.
	The preamble of the claim 10 includes structural elements that are considered in the rejection.  However, these structural elements are all well understood routine and conventional in the arts.  The use of a puzzle with a particular shape, a chance element with indicia, miniature figures, cards and attachment means are all known in the toy arts and as explained below are not considered to render the abstract idea into a practical application.
	The analysis included in the last rejection as well as that included below follows the 2019 Revised Patent Subject Matter Eligibility Guidance. 

In review of the claim(s) the limitations contained in Steps 1-9 are determined to clearly define the abstract idea of organizing human activity through following rules or instructions and/or teaching.  MPEP 2106.04(a)(2) clearly defines these groupings as being abstract ideas and thus judicial exceptions.
MPEP 2106.04(a)(2) II C The sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions.

The steps 1-9 of the instant invention as defined in claim 10 clearly fall with this grouping as they are directed towards the rules or instructions for playing a game.  Claims 11 and 12 are also directed towards following rules or instructions.
	The additional structural elements included in the preamble of claim 10 are generic or routine and conventional to the toy arts.  The use of different indicia of dice to define or instruct the user(s) to perform different actions is not an inventive concept.  The indicia on dice is printed matter which one can reference the holding of In re Gulack.
"Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of 

There is no new and unobvious functional relationship that exists by referencing indicia on dice to instruct a user(s) to perform different rules during the play of a game.  The use of dice and indicia are well understood and routine activities in the gaming arts.  The use of a specific type of board being used or made in the form of specific shapes are not seen to provide significantly more than the inventive concept or render the judicial exception into a practical application.  This is considered to also be true for the puzzle pieces, miniature figures and cards.
The claims at issue when viewed alone and in combination clearly constitute rules for a game which are abstract ideas and patent ineligible.  The additional elements recited in the claims do not provide a practical application for the judicial exception.  The additional elements are well understood and routine in the gaming arts and do not provide significantly more than the abstract idea.
The appellant argues that the In re Smith and Planet Bingo case does not pertain to the instant invention, however just because the exchange does not include financial instruments such as cash, mitigation settlement risk, financial transactions, minimizing other security risks during bingo ticket purchases that the underlying concepts are not also pertinent to the instant case.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711
                                                                                                                                                                                                        /DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.